DECISION OF DISMISSAL
This matter is before the court on Defendant's and Defendant-Intervenor's requests, filed October 7, 2011, and October 12, 2011, requesting that the above-entitled matter be dismissed.
In its request, Defendant's attorney, David Doyle, County Counsel, wrote:
    "As of this moment, 2:00 p.m., on October 6, 2011, plaintiff has not complied with either of the Court's orders [granting discovery and ordering Plaintiff to allow Defendant to inspect the property at issue]. In fact, Plaintiff has not communicated at all with Defendant or Defendant's counsel. [A copy of the letter mailed to Plaintiff's counsel on September 21, 2011 is enclosed.]"
(Def's Ltr at 1, Oct 6, 2011.)
On September 14, 2011, the court granted Defendant's Motion for Discovery, ordering Plaintiff to submit requested documents to Defendant, or state in writing why the requested documents could not be submitted to Defendant and granting Defendant's request to inspect the property and ordering that the inspection occur no later than 21 days from the date of the court's Order. The court's Order stated that if Plaintiff failed to allow the requested inspection within the stated time limit, then Plaintiff's appeal would be dismissed. Defendant's request states that *Page 2 
"[a]s of * * * October 6, 2011," Plaintiff has not produced the requested documents nor allowed Defendant to inspect the property at issue. (Id.)
Plaintiff did not file a response to Defendant's and Defendant-Intervenor's requests nor file any other written communication with the court in response to the court's Order. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ___ day of October 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Presiding Magistrate Jill A.Tanner on October 24, 2011. The Court filed and entered thisdocument on October 24, 2011.
 *Page 1